Case 6:21-cr-00017-JDK-KNM Document 12 Filed 04/19/21 Page 1 of 2 PageID #: 36




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                                                 §       CASE NUMBER 6:21-CR-00017-JDK
 v.                                              §
                                                 §
                                                 §
 PAUL KENNEDY (1).                               §
                                                 §



                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       The Court referred this matter to the Honorable K. Nicole Mitchell, United States

Magistrate Judge, for administration of a guilty plea under Federal Rule of Criminal Procedure 11.

The Magistrate Judge conducted a hearing in the form and manner prescribed by Rule 11 and

issued Findings of Fact and Recommendation on Guilty Plea.                 The Magistrate Judge

Recommended that the Court accept Defendant’s guilty plea and adjudge Defendant guilty on

Counts One, Two, Three, Four and Five of the Indictment.

       The parties have not objected to the Magistrate Judge’s findings.

       The Court hereby ADOPTS the Findings of Fact and Recommendation on Guilty Plea of

the United States Magistrate Judge. The Court also accepts Defendant’s plea but defers acceptance

of the plea agreement until after review of the presentence report.

       In accordance with Defendant’s guilty plea, the Court finds Defendant Paul Kennedy

GUILTY of Count One of the Indictment, charging a violation of Title 18 U.S.C. § 2115 –

Burglary of a United States Post Office, Count Two of the Indictment, charging a violation of Title

18 U.S.C. § 1708 – Possession of Stolen Mail, Count Three of the Indictment, charging a violation



                                                1
Case 6:21-cr-00017-JDK-KNM Document 12 Filed 04/19/21 Page 2 of 2 PageID #: 37




of Title 18 U.S.C. § 1361 – Damage to Government Property, Count Four of the Indictment,

charging a violation of Title 18 U.S.C. § 641 – Theft of Government Property, and Count Five of

the Indictment, charging a violation of Title 18 U.S.C. § 1029(a)(2) – Access Device Fraud.

         So ORDERED and SIGNED this 19th day of April, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
